DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              KARL KATES,
                               Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D18-3247

                          [January 17, 2019]

   Appeal of order denying rule 3.850 from the Circuit Court for the
Seventeenth Judicial Circuit, Broward County; Elizabeth Scherer, Judge;
L.T. Case No. 07-9061CF10B.

  Karl Kates, Carrabelle, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

GERBER, C.J., CONNER and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.